1

2

3

4

5

6

7

8                                   UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10

11    CHRISTAL MOSTEIRO,                                    No. 2:19-cv-00593-MCE-DB
12                         Plaintiff,
13            v.                                            ORDER
14    SAN JOAQUIN COUNTY, SHERIFF
      STEVE MOORE, ZACHARY
15    SIMMONS, and DOES 1-25,
16                         Defendants.
17
             Plaintiff Christal Mosteiro (“Plaintiff”) initiated this civil rights action against San
18
     Joaquin County (“County”), former Sheriff Steve Moore, and Sheriff’s Deputy Zachary
19
     Simmons (“Simmons”) (collectively, “Defendants”) seeking to recover damages resulting
20
     from Defendants’ alleged unconstitutional and tortious conduct. The Complaint alleges
21
     the following claims for relief: (1) violation of Plaintiff’s Fourteenth Amendment Rights
22
     pursuant to 42 U.S.C. § 1983 (“§ 1983”) as to Simmons and Monell as to the County,
23
     and (2) violation of Plaintiff’s First Amendment Rights pursuant to § 1983 as to Simmons.
24
     Compl., ECF No. 1, at 5-6. Sheriff Moore is not listed under either cause of action. Id.
25
     Presently before the Court is the County and Sheriff Moore’s Motion to Dismiss Plaintiff’s
26
     First Claim for Relief under Federal Rule of Civil Procedure 12(b)(6).1 ECF No. 6.
27
             1 All further references to “Rule” or “Rules” are to the Federal Rules of Civil Procedure unless
28   otherwise noted.
                                                            1
1    For the reasons set forth below, that Motion is GRANTED.2

2           First, Plaintiff has agreed to voluntarily dismiss her Monell claims and requests

3    leave to amend. Pl.’s Opp., ECF No. 8, at 2. Therefore, the Motion is GRANTED with

4    leave to amend as to this issue.

5           Second, the Complaint fails to specify whether Plaintiff is suing Sheriff Moore in

6    his individual or official capacity, or both. In her Opposition, Plaintiff states that she is

7    suing Sheriff Moore in his individual capacity under a theory of supervisory liability

8    because he knew or should have known Simmons was engaging in conduct alleged in

9    the Complaint since numerous reports and complaints were made against Simmons.

10   Pl.’s Opp., ECF No. 8, at 2. However, Plaintiff raises these allegations for the first time

11   in her Opposition and thus the Court cannot consider them at this time. Therefore,

12   Plaintiff’s claims against Sheriff Moore are also DISMISSED with leave to amend.

13          Based on the foregoing, the County and Sheriff Moore’s Motion to Dismiss

14   Plaintiff’s First Claim for Relief, ECF No. 6, is GRANTED with leave to amend. Plaintiff

15   may, but is not required to, file an amended complaint not later than twenty (20) days

16   after the date this Order is filed electronically. If no amended complaint is filed within

17   said twenty (20)-day period, Plaintiff’s claims will be deemed dismissed without leave to

18   amend upon no further notice to the parties.

19          IT IS SO ORDERED.

20   Dated: February 18, 2020
21

22

23

24

25

26
27           2 Because oral argument would not have been of material assistance, the Court ordered this

     matter submitted on the briefs. E.D. Local Rule 230(g).
28
                                                         2
